140 Ariz. 328 (1984)
681 P.2d 911
Apolonio DOMINGUEZ, Petitioner,
v.
The Honorable Thomas MEEHAN, Judge of the Superior Court, In and For the County of Pima, State of Arizona, and The STATE of Arizona, Real Party in Interest.
No. 17176-PR.
Supreme Court of Arizona, En Banc.
May 7, 1984.
Frederic J. Dardis, Pima County Public Defender by Hector C. Estrada, Tucson, for petitioner.
Stephen D. Neely, Pima County Atty. by Barbara LaWall, Deputy County Atty., Tucson, for real party in interest.
HOLOHAN, Chief Justice.
This petition for review contests the superior court's discretion to allow the state to withdraw from a plea agreement. The respondent judge granted the state's motion to withdraw from the plea agreement, and the court of appeals upheld the respondent judge. Dominguez v. Meehan, 140 Ariz. 329, 681 P.2d 912 (1983).
After our review of the record, we have concluded that the opinion of the court of appeals is correct and that it properly decided all issues. Rather than simply deny review in this case we believe that we should expressly approve the legal reasoning contained in the opinion by the court of appeals. We hereby adopt and approve the opinion of the court of appeals.
GORDON, V.C.J., and HAYS, CAMERON and FELDMAN, JJ., concur.